Title: 1773 April 24th. Saturday.
From: Adams, John
To: 


       I have communicated to Mr. Norton Quincy, and to Mr. Wibird the important Secret. They are as much affected, by it, as any others. Bone of our Bone, born and educated among us! Mr. Hancock is deeply affected, is determined in Conjunction with Majr. Hawley to watch the vile Serpent, and his deputy Serpent Brattle.
       The Subtilty, of this Serpent, is equal to that of the old one.
       Aunt is let into the Secret, and is full of her Interjections!
       But, Cushing tells me, that Powell told him, he had it from a Tory, or one who was not suspected to be any Thing else, that certain Letters were come, written by 4 Persons, which would shew the Causes and the Authors of our present Grievances. This Tory, we conjecture to be Bob. Temple, who has received a Letter, in which he is informed of these Things. If the Secret should leak out by this means, I am glad it is not to be charged upon any of Us—to whom it has been committed in Confidence.
       Fine, gentle Rain last night and this morning, which will lay a foundation for a crop of Grass.
       My Men at Braintree have been building me a Wall, this Week against my Meadow. This is all the Gain that I make by my Farm to repay me, my great Expence. I get my Land better secured—and manured.
      